DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-11, and 13-20 are pending in the current application.
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
	Applicant first argues that the examiner’s rejection fails to indicate what elements of the prior art are considered as the claimed “first clock” and “second clock” as recited in independent claims 1 and 11.  The examiner respectfully disagrees.
	As cited in the previous office action, Chapman teaches an R-PHY node (remote physical device) in a network (Chapman - Fig. 1; Paragraph [0022], note communication system 10 for managing time offset and frequency drift, network 11 facilitates communication between a converged cable access platform (CCAP) core 12 and an R-PHY node 14 (remote physical device); Paragraph [0025], note DOCSIS Timing Interface (DTI) standards (for synchronization, see Paragraph [0021]) provide for a master clock and one or more slave clocks in network 11).  The core clock (second clock) is synchronized to the R-PHY clock (Chapman - Paragraph [0031], note the core clock is adjusted based on R-PHY clock; Paragraph [0033], note Precision Time Protocol (PTP) provides time synchronization between two nodes using various clocks; Paragraph [0041], note each R-PHY node distributes its frequency and phase information through time synchronization messages (e.g., PTP messages)), and the R-PHY clock is synchronized to a grandmaster clock (first clock) (Chapman - Paragraph [0046], note the R-PHY clock 24 may synchronize to a 1588 grand master (GM)).  Therefore, the examiner rejection has indicated the “first clock” and “second clock” as recited in independent claims 1 and 11.
	Applicant further argues that Dwivedi does not teach a second timing protocol that can be implemented during a first interval as recited in independent claims 1 and 11.  The examiner once again respectfully disagrees.
	As cited in the recent office action, Dwivedi teaches exchanges PTP messages (Dwivedi - Fig. 4A; Paragraphs [0046]-[0047], note the first device exchanges PTP messages with the second device (first interval); Paragraphs [0057]-[0059], note estimate a relative clock phase offset; Paragraphs [0073]-[0074], note a clock value is determined based on the estimated relative clock phase offset (second interval)).  Since independent claim 1 did not explicitly recite that the second timing protocol is different from the first timing protocol, the second timing protocol may also be Precision Time Protocol.  Therefore, Dwivedi still teaches a second timing protocol that can be implemented during a first interval as recited in independent claims 1 and 11.
	Applicant further argues that Dwivedi does not teach that the “phase offset” is corrected over “repeated contiguous” first and second intervals as recited in independent claims 1 and 11.  The examiner once again respectfully disagrees.
	As discussed above Dwivedi teaches exchanging PTP messages and estimating a relative clock offset (Dwivedi - Fig. 4A; Paragraphs [0046]-[0047], note the first device exchanges PTP messages with the second device (first interval); Paragraphs [0057]-[0059], note estimate a relative clock phase offset; Paragraphs [0073]-[0074], note a clock value is determined based on the estimated relative clock phase offset (second interval)).  It would have been obvious to repeat the exchanging of PTP messages (first interval) and estimating relative clock phase offset and determining a resulting clock value (second interval) in order to maintain synchronization.  Therefore, Dwivedi still teaches that the “phase offset” is corrected over “repeated contiguous” first and second intervals as recited in independent claims 1 and 11.
	Applicant further argues that there is no reason to modify Chapman using the teachings of Dwivedi to repeat the claimed steps (i) and (ii) of independent claim 11.  The examiner once again respectfully disagrees.
	As discussed above, it would have been obvious to repeat exchanging PTP messages (first interval) and estimating relative clock phase offset and determining a resulting clock value (both comprising the second interval) for maintaining clock synchronization.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2015/0295669 A1), hereinafter referred to as Chapman, in view of Dwivedi et al. (US 2021/0058181 A1), hereinafter referred to as Dwivedi.

	Regarding claim 1, Chapman teaches a remote physical device (RPD) synchronized with a first clock in a distributed architecture according to a first timing protocol (Chapman - Fig. 1; Paragraph [0022], note communication system 10 for managing time offset and frequency drift, network 11 facilitates communication between a converged cable access platform (CCAP) core 12 and an R-PHY node 14 (remote physical device); Paragraph [0025], note DOCSIS Timing Interface (DTI) standards (for synchronization, see Paragraph [0021]) provide for a master clock and one or more slave clocks in network 11; Paragraph [0046], note the R-PHY clock 24 may synchronize to a 1588 grand master (GM)) and used to communicate synchronization messages with a second clock according to a second timing protocol (Chapman - Paragraph [0031], note the core clock is adjusted based on R-PHY clock; Paragraph [0033], note Precision Time Protocol (PTP) provides time synchronization between two nodes using various clocks; Paragraph [0041], note each R-PHY node distributes its frequency and phase information through time synchronization messages (e.g., PTP messages)).
	Chapman does not teach wherein the second clock is in a cellular network, the RPD configured to correct a phase offset with the first clock over a time period comprising repeated contiguous sequences of a first interval followed by a second interval, where in the first interval the RPD communicates synchronization messages with the second clock in conformance with the second timing protocol and in the second interval the RPD does not communicate synchronization messages with the second clock in conformance with the second timing protocol.
	In an analogous art, Dwivedi teaches wherein the second clock is in a cellular network (Dwivedi - Paragraph [0038], note the network node operating in a communication network may use LTE; Paragraph [0043], note the devices have a hardware-based clock),
	the RPD configured to correct a phase offset with the first clock over a time period comprising repeated contiguous sequences of a first interval followed by a second interval (Dwivedi - Fig. 3; Fig. 4A; Paragraphs [0044]-[0047], note synchronizing a first clock in the first device with a second clock in a second device, exchange PTP messages; Paragraphs [0057]-[0059], note estimate a relative clock phase offset; Paragraphs [0073]-[0074], note a clock value is determined based on the estimated relative clock phase offset in order to synchronize the first clock with the second clock).
	where in the first interval the RPD communicates synchronization messages with the second clock in conformance with the second timing protocol and in the second interval the RPD does not communicate synchronization messages with the second clock in conformance with the second timing protocol (Dwivedi - Fig. 4A; Paragraphs [0046]-[0047], note the first device exchanges PTP messages with the second device (first interval); Paragraphs [0057]-[0059], note estimate a relative clock phase offset; Paragraphs [0073]-[0074], note a clock value is determined based on the estimated relative clock phase offset (second interval)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dwivedi into Chapman in order to implement clock adjustment based on clock phase offset in both wireless and LTE networks utilizing PTP to improve the precision of synchronization (Dwivedi - Paragraphs [0038] and [0100]).
	
	Regarding claim 3, Chapman does not teach where the cellular network is a Long-Term Evolution, Frequency Division Duplex network.
	In an analogous art, Dwivedi teaches where the cellular network is a Long-Term Evolution, Frequency Division Duplex network (Dwivedi - Paragraph [0038], note the network node operating in a communication network may use LTE Frequency Division Duplex (FDD)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dwivedi into Chapman for the same reason as claim 1 above.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Dwivedi as applied to claim 1 above, and further in view of Zhang et al. (US 6,104,915), hereinafter referred to as Zhang.

	Regarding claim 4, the combination of Chapman and Dwivedi does not teach where during the first interval the RPD corrects the phase offset using a frequency adjustment that is fixed with time.
	In an analogous art, Zhang teaches where during the first interval the RPD corrects the phase offset using a frequency adjustment that is fixed with time (Zhang - Col. 10 lines 34-51, note the OCVCXO (oven-controlled voltage-controlled crystal oscillator; i.e., clock, see Col. 2 lines 3-9) module frequency can be adjusted in steps around 1 ppb).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi in order to improve local synchronization, improving signal stability and traffic link quality (Zhang - Col. 1 lines 19-51).

	Regarding claim 5, the combination of Chapman and Dwivedi does not teach where the frequency adjustment is no greater than 10 parts-per-billion.
	In an analogous art, Zhang teaches where the frequency adjustment is no greater than 10 parts-per-billion (Zhang - Col. 10 lines 48-51, note the frequency step size is preferably around 1 ppb).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi for the same reason as claim 4 above.

	Regarding claim 6, the combination of Chapman and Dwivedi does not teach where during the second interval the RPD corrects the phase offset using a frequency adjustment larger than that of the first interval.
	In an analogous art, Zhang teaches where during the second interval the RPD corrects the phase offset using a frequency adjustment larger than that of the first interval (Zhang - Col. 10 lines 48-51, note the frequency step size is preferably around 1 ppb).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi for the same reason as claim 4 above.

	Regarding claim 7, the combination of Chapman, Dwivedi, and Zhang, specifically Dwivedi teaches where the first interval is longer than the second interval (Dwivedi - Paragraphs [0046]-[0047], note the first device exchanges PTP messages with the second device (first interval); multiple messages are exchanged, which can increase the time before the clock phase offset is estimated).

	Regarding claim 8, the combination of Chapman and Dwivedi does not teach where during the second interval the RPD corrects the phase offset using a frequency adjustment that changes with time.
	In an analogous art, Zhang teaches where during the second interval the RPD corrects the phase offset using a frequency adjustment that changes with time (Zhang - Col. 12 lines 45-48, note rapidly adjust the OCVCXO frequency to the network clock frequency at a rate of many ppb per second).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi for the same reason as claim 4 above.

	Regarding claim 9, the combination of Chapman and Dwivedi does not teach where the frequency adjustment is 10 parts-per-billion per second.
	In an analogous art, Zhang teaches where the frequency adjustment is 10 parts-per-billion per second (Zhang - Col. 12 lines 45-48, note rapidly adjust the OCVCXO frequency to the network clock frequency at a rate of many ppb per second).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi for the same reason as claim 4 above.

	Regarding claim 10, the combination of Chapman and Dwivedi does not teach where the second interval is divided in to a first portion where the frequency adjustment increases with time and a second portion where the frequency adjustment decreases with time.
	In an analogous art, Zhang teaches where the second interval is divided in to a first portion where the frequency adjustment increases with time and a second portion where the frequency adjustment decreases with time (Zhang - Col. 12 lines 45-48, note pre-FLL initialization, rapidly adjust the OCVCXO frequency to the network clock frequency at a rate of many ppb per second).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman and Dwivedi for the same reason as claim 4 above.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Dwivedi, and Choudhury et al. (US 9,998,247 B1), hereinafter referred to as Choudhury.

	Regarding claim 11, Chapman teaches a method for correcting a phase offset between a remote physical device (RPD) and a first clock in a distributed access architecture to which the RPD is synchronized (Chapman - Fig. 1; Paragraph [0020], note method for managing time offset and frequency drift in asynchronous DOCSIS R-PHY network environments; Paragraph [0022], note communication system 10 for managing time offset and frequency drift, network 11 facilitates communication between a converged cable access platform (CCAP) core 12 and an R-PHY node 14 (remote physical device); Paragraph [0025], note DOCSIS Timing Interface (DTI) standards (for synchronization, see Paragraph [0021]) provide for a master clock and one or more slave clocks in network 11; Paragraph [0046], note the R-PHY clock 24 may synchronize to a 1588 grand master (GM)), the RPD communicating synchronization messages to a second clock (Chapman - Paragraph [0031], note the core clock is adjusted based on R-PHY clock; Paragraph [0033], note Precision Time Protocol (PTP) provides time synchronization between two nodes using various clocks; Paragraph [0041], note each R-PHY node distributes its frequency and phase information through time synchronization messages (e.g., PTP messages)).
	Chapman does not teach the method comprising: (i) correcting the phase offset with an adjustment of a first magnitude during a first interval; (ii) correcting the phase offset with an adjustment of a second magnitude during a second interval, the second magnitude greater than the first magnitude; and (iii) repeating steps (i) and (ii) until the phase offset is within a desired threshold.
	In an analogous art, Dwivedi teaches wherein the second clock is in a cellular network (Dwivedi - Paragraph [0038], note the network node operating in a communication network may use LTE; Paragraph [0043], note the devices have a hardware-based clock),
	the method comprising:
	(i) correcting the phase offset with an adjustment of a first magnitude during a first interval (Dwivedi - Fig. 3; Fig. 4A; Paragraphs [0044]-[0047], note synchronizing a first clock in the first device with a second clock in a second device, exchange PTP messages; Paragraphs [0057]-[0059], note estimate a relative clock phase offset; Paragraphs [0073]-[0074], note a clock value is determined based on the estimated relative clock phase offset in order to synchronize the first clock with the second clock);
	(ii) correcting the phase offset with an adjustment of a second magnitude during a second interval, the second magnitude greater than the first magnitude (Dwivedi - Fig. 4A; Paragraphs [0046]-[0047], note the first device exchanges PTP messages with the second device (first interval); Paragraphs [0057]-[0059], note estimate a relative clock phase offset; Paragraphs [0073]-[0074], note a clock value is determined based on the estimated relative clock phase offset (second interval)); and
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dwivedi into Chapman in order to implement clock adjustment based on clock phase offset in both wireless and LTE networks utilizing PTP to improve the precision of synchronization (Dwivedi - Paragraphs [0038] and [0100]).
	The combination of Chapman and Dwivedi still does not teach the method comprising: repeating steps (i) and (ii) until the phase offset is within a desired threshold.
	In an analogous art, Choudhury teaches the method comprising:
	repeating steps (i) and (ii) until the phase offset is within a desired threshold (Choudhury - Col. 9 lines 35-41, note the controller may determine whether a computed clock offset relative to the reference time of the grand master clock is greater than a threshold value; Col. 18 lines 24-32, note the controller can compute the offset for the slave node relative to the grand master clock node, the controller may repeat this process periodically; Claim 13, note in response to determining, by the network controller, that a clock drift indicated by the respective clock offset for one of the plurality of network devices exceeds a threshold value: repeating, by the network controller, the respective steps of determining, outputting, receiving, determining, and outputting (clock offsets)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Choudhury into the combination of Chapman and Dwivedi in order to dynamically adjust clock offsets based on a threshold, increasing the accuracy of time synchronization processes (Choudhury - Col. 18 lines 24-32).

	Regarding claim 13, Chapman does not teach where the cellular network is a Long-Term Evolution, Frequency Division Duplex network.
	In an analogous art, Dwivedi teaches where the cellular network is a Long-Term Evolution, Frequency Division Duplex network (Dwivedi - Paragraph [0038], note the network node operating in a communication network may use LTE Frequency Division Duplex (FDD)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dwivedi into Chapman for the same reason as claim 11 above.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Dwivedi and Choudhury as applied to claim 11 above, and further in view of Zhang.

	Regarding claim 14, the combination of Chapman, Dwivedi, and Choudhury does not teach where during the first interval the RPD corrects the phase offset using a frequency adjustment that is fixed with time.
	In an analogous art, Zhang teaches where during the first interval the RPD corrects the phase offset using a frequency adjustment that is fixed with time (Zhang - Col. 10 lines 34-51, note the OCVCXO (oven-controlled voltage-controlled crystal oscillator; i.e., clock, see Col. 2 lines 3-9) module frequency can be adjusted in steps around 1 ppb).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman, Dwivedi, and Choudhury in order to improve local synchronization, improving signal stability and traffic link quality (Zhang - Col. 1 lines 19-51).

	Regarding claim 15, the combination of Chapman, Dwivedi, and Choudhury does not teach where the frequency adjustment is no greater than 10 parts-per-billion.
	In an analogous art, Zhang teaches where the frequency adjustment is no greater than 10 parts-per-billion (Zhang - Col. 10 lines 48-51, note the frequency step size is preferably around 1 ppb).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman, Dwivedi, and Choudhury for the same reason as claim 14 above.

	Regarding claim 16, the combination of Chapman and Dwivedi does not teach where during the second interval the RPD corrects the phase offset using a frequency adjustment larger than that of the first interval.
	In an analogous art, Zhang teaches where during the second interval the RPD corrects the phase offset using a frequency adjustment larger than that of the first interval (Zhang - Col. 10 lines 48-51, note the frequency step size is preferably around 1 ppb).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman, Dwivedi, and Choudhury for the same reason as claim 14 above.

	Regarding claim 17, the combination of Chapman, Dwivedi, Choudhury, and Zhang, specifically Dwivedi teaches where the first interval is longer than the second interval (Dwivedi - Paragraphs [0046]-[0047], note the first device exchanges PTP messages with the second device (first interval); multiple messages are exchanged, which can increase the time before the clock phase offset is estimated).

	Regarding claim 18, the combination of Chapman, Dwivedi, and Choudhury does not teach where during the second interval the RPD corrects the phase offset using a frequency adjustment that changes with time.
	In an analogous art, Zhang teaches where during the second interval the RPD corrects the phase offset using a frequency adjustment that changes with time (Zhang - Col. 12 lines 45-48, note rapidly adjust the OCVCXO frequency to the network clock frequency at a rate of many ppb per second).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman, Dwivedi, and Choudhury for the same reason as claim 14 above.

	Regarding claim 19, the combination of Chapman, Dwivedi, and Choudhury does not teach where the frequency adjustment is 10 parts-per-billion per second.
	In an analogous art, Zhang teaches where the frequency adjustment is 10 parts-per-billion per second (Zhang - Col. 12 lines 45-48, note rapidly adjust the OCVCXO frequency to the network clock frequency at a rate of many ppb per second).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman, Dwivedi, and Choudhury for the same reason as claim 14 above.

	Regarding claim 20, the combination of Chapman, Dwivedi, and Choudhury does not teach where the second interval is divided in to a first portion where the frequency adjustment increases with time and a second portion where the frequency adjustment decreases with time.
	In an analogous art, Zhang teaches where the second interval is divided in to a first portion where the frequency adjustment increases with time and a second portion where the frequency adjustment decreases with time (Zhang - Col. 12 lines 45-48, note pre-FLL initialization, rapidly adjust the OCVCXO frequency to the network clock frequency at a rate of many ppb per second).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Chapman, Dwivedi, and Choudhury for the same reason as claim 14 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ranasinghe (US 2012/0117180 A1) discloses repeatedly estimating clock offset values and adjusting a local clock based on calculations of relative clock offset drift.
	Aweya et al. (US 2014/0064303 A1) discloses repeatedly estimating offset and skew of a local clock to produce a clock output to be synchronized to a master clock.
	Chaloupka et al. (US 10,284,414 B2) discloses repeatedly calculating offset and skew of a local clock for clock synchronization.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461